 1                                                          THE HONORABLE JAMES L. ROBART

 2
 3
 4
 5
 6
 7
                                      UNITED STATES DISTRICT COURT
 8                                   WESTERN DISTRICT OF WASHINGTON

 9   NORTHWEST ADMINISTRATORS, INC.,                      NO. 2:21-cv-00258-JLR

10                      Plaintiff,                        STIPULATION AND ORDER TO
                                                          CONTINUE RESPONSIVE PLEADING
11             vs.                                        DATE
12   HILLTOP SERVICES LLC, a Delaware                     NOTED FOR HEARING ON:
     limited liability company,                           _May 6, 2021
13
                        Defendant.
14
15                                                 STIPULATION
16            The parties hereto, by and through their respective counsel of record, hereby stipulate that
17   Defendant HILLTOP SERVICES LLC’s responsive pleading to Plaintiff’s Complaint shall be
18   filed by June 7, 2021. The responsive pleading is currently due on May 7, 2021. The parties are
19   currently engaged in settlement discussions which, they hope, will resolve this action.
20
21
22
23
24
25
26
27

     STIPULATION AND PROPOSED ORDER –                            LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                       1111 Third Avenue, Suite 2700
     USDC WD WA NO. C21-258-JLR                                          Seattle, Washington 98101
                                                                                206.436.2020
     4832-3566-9992.1
 1   May 5, 2021                        Attorneys for Defendant

 2
                                        s/Jenna R. Mark
 3
                                        Jenna Mark, WSBA No. 54366
 4
                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
 5                                      1111 Third Avenue, Suite 2700
                                        Seattle, Washington 98101
 6                                      (206) 436-2020 / (206) 436-2030 Fax
 7                                      E-mail: Jenna.Mark@lewisbrisbois.com

 8
 9
     May 5, 2021                        Attorneys for Plaintiff
10
11                                      s/Russell Reid
12                                      Russell Reid, WSBA #2560

13                                      REID McCARTHY, BALLEW & LEAHY LLP
                                        100 West Harrison St. Ste. 300
14                                      Seattle, Washington 98119
                                        (206) 285-0464 / (206) 285-8625 Fax
15
                                        Email: rjr@rmbllaw.com
16
17
18
19
20
21
22
23
24
25
26
27

     STIPULATION AND PROPOSED ORDER –                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                1111 Third Avenue, Suite 2700
     USDC WD WA NO. C21-258-JLR                                   Seattle, Washington 98101
                                                                         206.436.2020
     4832-3566-9992.1
 1                                              ORDER

 2            Based on the foregoing Stipulation of the parties and good cause appearing, it is
 3   HEREBY ORDERED that Defendant’s responsive pleading to Plaintiff’s Complaint shall be
 4
     filed on or before June 7, 2021.
 5
              DATED this 7th day of May, 2021, at Seattle, Washington.
 6
 7
 8
                                                          A
                                                        The Honorable James L. Robart

 9
10
     Presented and submitted by:
11
12   /s/ Jenna Mark
     Jenna Mark, WSBA No. 54366
13   LEWIS BRISBOIS BISGAARD & SMITH LLP
     1111 Third Avenue, Suite 2700
14   Seattle, Washington 98101
     (206) 436-2020 / (206) 436-2030 Fax
15
     E-mail: Jenna.Mark@lewisbrisbois.com
16   Attorneys for Defendant

17
18
19
20
21
22
23
24
25
26
27

     STIPULATION AND ORDER – USDC WD                         LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                   1111 Third Avenue, Suite 2700
     WA NO. C21-258-JLR                                              Seattle, Washington 98101
                                                                            206.436.2020
     4832-3566-9992.1
